Citation Nr: 1120310	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-32 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from December 1984 to December 1988.  Personnel records show that the Veteran participated in operations in the Republic of Panama. He was awarded a Certificate of Participation for actions in support of the Security and Defense of the United States Citizens, its property and the Panama Canal during the period of July 1988 through October 1988.    

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a June 1997 rating decision.  This decision was confirmed by the Board in October 2005.  

2.  The October 2005 Board decision is the last final decision prior to the Veteran's request to reopen his claim in April 2008. 

3.  Additional evidence received since the October 2005 Board decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The October 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (2010).

2.  New and material evidence has been submitted since the October 2005 Board decision and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 3.304(f)(3) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Veteran originally filed a claim for service connection for PTSD in December 1996.  He was afforded a VA psychiatric examination in January 1997.  At that time, the Veteran reported that he had experience a number of stressful events during service.  Specifically, he indicated that one time a Lieutenant threatened him, stating "I might have to shoot you."  He also recalled someone throwing a chemical agent grenade in his room at night, which no one was hurt, but it traumatized him.  He also indicated that, while stationed in Panama, he was engaged in mock firefights.  He stated that he was elevated to the rank of squad leader and, "it had an effect on me along with the jungle and constantly being on guard."  He recalled a stressor event occurring in Panama when he was engaged in an argument, after having been drinking and using cocaine, with an insubordinate who failed to follow orders.  He felt like he wanted to shoot someone.  Based on this examination the examiner diagnosed the Veteran with severe PTSD.

In a June 1997 rating decision, the RO denied service connection for PTSD finding that, while the Veteran had a diagnosis of PTSD, he did not have a confirmed stressor.  The Veteran appealed this decision to the Board.

During the course of that appeal, the Veteran submitted information regarding other stressful events in service, in statements and testimony at a hearing at the RO.  He reported that his platoon commander threatened to shoot the Veteran in the back and that the Veteran led several patrols in Panama, which were stressful.  He also indicated that, while serving in Panama for three months he felt threatened by the Panama Defense Force, a hostile military unit.  

A January 2003 VA psychiatric examination included a diagnosis of PTSD.  During the January 2003 VA examination and September 2003 hearing, the Veteran raised additional stressors.  According to the January 2003 VA evaluation report, the Veteran reported an incident where someone threw a bucket of cold water on him during his sleep.  He also reported conflicts with the platoon commander who harassed him and gave him work details, which he perceived as punitive.  During his September 2003 hearing, he reported an incident where a noncommissioned officer, who was abusing cocaine, committed or attempted to commit suicide in the summer of 1988. 

In December 2004, the Board remanded the claim for verification of one of the stressors and to obtain a medical opinion.  After an April 2005 VA psychiatric examination, the diagnosis was mood disorder, not otherwise specified, and rule out PTSD.  The examiner referred to statements regarding claimed stressors but found that criteria for a diagnosis under DSM-IV were not met.  

In an October 2005 decision, the Board denied service connection for PTSD finding there was no credible supporting evidence regarding the claimed stressors and that the Veteran did not suffer PTSD which was attributable to a verified stressor.  

Although the Veteran attempted to appeal the October 2005 Board decision to the Court of Appeals for Veterans Claims (CAVC), in August 2006 the CAVC dismissed the Veteran's appeal.  Thus, the October 2005 Board decision is final.  38 U.S.C.A. § 7104(b).

In April 2008, the Veteran filed a claim to reopen.  In connection with this claim, he submitted a 2006 brief written by his former representative which argued that the stressors reported to VA examiners in connection with his prior claims are sufficient to support a diagnosis of PTSD.  The RO denied this claim in a September 2008.  In November 2010, the RO obtained additional VA treatment records which show treatment for PTSD.     

Legal Criteria

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. §  5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The regulations governing PTSD were recently amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  For purposes of 3.304(f), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire, and the Veteran's response to the event or circumstance involved a psychological of psycho-physiological state of fear, helplessness, or horror.  

To reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  

Analysis

The Veteran contended that he was involved in mock firefights while serving in the jungle in Panama and was "constantly being on guard."  In December 2002 the Veteran testified that, while serving in Panama for three months, he felt threatened by the Panama Defense Force, a hostile military unit.  The Veteran's personnel records confirm that he was stationed in Panama from July 1988 to October 1988.  The recently submitted argument from his then-representative asserts that the stressful incidents previously reported by the Veteran as sufficient to support a diagnosis of PTSD.  The Board finds that argument is new and, when considered with previous evidence of record and given the Veteran's confirmed service in Panama, is material because it relates to an unestablished fact necessary to substantiate the claim.  The argument and stressors demonstrates "fear of hostile military or terrorist activity," and are sufficient for reopening the Veteran's claim.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.


REMAND

The record includes conflicting diagnoses of PTSD and service personnel records show that he participated in operations in the Republic of Panama from July 1988 through October 1988.  In January 1997 the Veteran contended that he was involved in mock firefights while serving in the jungle in Panama and was "constantly being on guard."  In December 2002 the Veteran testified that, while serving in Panama for three months, he felt threatened by the Panama Defense Force, a hostile military unit.  On remand, the Veteran should be afforded a new VA psychiatric examination to determine whether the Veteran has a current diagnosis of PTSD and, if so, whether it is it is related to the Veteran's "fear of hostile military or terrorist activity."

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder, to include PTSD.  The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  Ensure that all development sought above is completed, and then re-adjudicate the matter on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


